Name: Council Decision (EU) 2017/446 of 3 March 2017 on the conclusion on behalf of the European Union of the Protocol (2015) amending the Annex to the Agreement on Trade in Civil Aircraft
 Type: Decision
 Subject Matter: international affairs;  international trade;  air and space transport;  European construction
 Date Published: 2017-03-15

 15.3.2017 EN Official Journal of the European Union L 69/1 COUNCIL DECISION (EU) 2017/446 of 3 March 2017 on the conclusion on behalf of the European Union of the Protocol (2015) amending the Annex to the Agreement on Trade in Civil Aircraft THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular first subparagraph of Article 207(4), in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) By means of Decision 80/271/EEC (2), the Council approved the conclusion of the GATT Agreement on Trade in Civil Aircraft (the Agreement). (2) Signatories to the Agreement, through their representatives, agreed to open the Protocol (2015) Amending the Annex to the Agreement on Trade in Civil Aircraft (the Protocol) for acceptance in Geneva on 5 November 2015, transposing into the Annex to the Agreement the changes introduced in the 2007 version of the Harmonized Commodity Description and Coding System. (3) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol (2015) amending the Annex to the Agreement on Trade in Civil Aircraft is hereby approved on behalf of the Union. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to deposit, on behalf of the Union, the instrument of acceptance in order to express the consent of the Union to be bound by the Protocol (3). Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 3 March 2017. For the Council The President M. FARRUGIA (1) Consent of 15 February 2017 (not yet published in the Official Journal). (2) Council Decision 80/271/EEC of 10 December 1979 concerning the conclusion of the Multilateral Agreements resulting from the 1973 to 1979 trade negotiations (OJ L 71, 17.3.1980, p. 1). (3) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.